Order filed January 13, 2015




                                      In The

                     Fourteenth Court of Appeals
                         NO. 14-14-00249-CV
                   MARGARET ONWUDIEGWU, Appellant

                                        V.

                       JAIME J. DOMINGUEZ, Appellee


       On Appeal from the County Court at Law # 4 and Probate Court
                          Brazoria County, Texas
                      Trial Court Cause No. CI48482

                                    ORDER

      Appellant’s brief was due December 29, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 12,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                      PER CURIAM